DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-6, 8-10, 12, and 16-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art fails to disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: the collimating apparatus comprising: a first idler gear configured to interface with both the first rack coupled to the one of the first pair of plates and the first rack coupled to the other of the first pair of plates, wherein the translation of the first rack coupled to the one of the first pair of plates causes the first idler gear to rotate which, in turn, causes the first rack coupled to the other of the first pair of plates to translate such that the first pair of plates move closer together or farther apart from each other; and a second idler gear configured to interface with both the second rack coupled to the one of the second pair of plates and the second rack coupled to the other of the second pair of plates, wherein the translation of the second rack coupled to the one of the second pair of plates causes the second idler gear to rotate which, in turn, causes the second rack coupled to the other of the second pair of plates to translate such that the second pair of plates move closer together or farther apart from each other, as claimed in claim 1.  Claims 2, 5-6, and 8-9 are allowed by virtue of their dependency on claim 1.
Prior art fails to disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: the collimating apparatus comprising: a first idler gear configured to interface with both the first rack coupled to the one of the first pair of plates and the first rack coupled to the other of the first pair of plates, wherein the translation of the first rack coupled to the one of the first pair of plates causes the first idler gear to rotate which, in turn, causes the first rack coupled to the other of the first pair of plates to translate such that the first pair of plates move closer together or farther apart from each other, as claimed in claim 10.
Prior art fails to disclose a mobile mini C-arm fluoroscopic/radiographic imaging device comprising: the collimating apparatus comprising: a first idler gear configured to interface with both the first rack coupled to the one of the first pair of plates and the first rack coupled to the other of the first pair of plates, wherein the translation of the first rack coupled to the one of the first pair of plates causes the first idler gear to rotate which, in turn, causes the first rack coupled to the other of the first pair of plates to translate such that the first pair of plates move closer together or farther apart from each other, as claimed in claim 12.  Claims 16-23 are allowed by virtue of their dependency on claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



August 11, 2022